Name: Commission Directive 92/2/EEC of 13 January 1992 laying down the sampling procedure and the Community method of analysis for the official control of the temperatures of quick-frozen foods intended for human consumption
 Type: Directive
 Subject Matter: health;  organisation of transport;  food technology;  foodstuff
 Date Published: 1992-02-11

 Avis juridique important|31992L0002Commission Directive 92/2/EEC of 13 January 1992 laying down the sampling procedure and the Community method of analysis for the official control of the temperatures of quick-frozen foods intended for human consumption Official Journal L 034 , 11/02/1992 P. 0030 - 0033 Finnish special edition: Chapter 15 Volume 11 P. 0006 Swedish special edition: Chapter 15 Volume 11 P. 0006 COMMISSION DIRECTIVE 92/2/EEC of 13 January 1992 laying down the sampling procedure and the Community method of analysis for the official control of the temperatures of quick-frozen foods intended for human consumptionTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foods intended for human consumption (1), and in particular Article 11 thereof, Whereas the temperature of quick-frozen foods should be controlled; Whereas the Member States may use other methods scientifically valid provided that this does not hinder the free movement of quick-frozen foods and that the rules of competition are not altered; Whereas after checking air temperature records according to procedures laid down in Commission Directive 92/1/EEC of 13 January 1992 on the monitoring of temperatures in the means of transport, warehousing and storage of quick-frozen foodstuffs intended for human consumption (2) and taking into account temperatures required in Article 5 of Directive 89/108/EEC, and where this leaves reasonable doubt, Member States may proceed to a destructive test; Whereas the inspection conforms to Council Directive 89/397/EEC of 14 June 1989, concerning the official control of foodstuffs (3) and principally to its Articles 4 and 14; Whereas the provisions provided for in this Directive are in line with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall ensure that the sampling procedure and the method of analysis needed for the official inspection of the temperatures of quick-frozen foods is carried out in accordance with the provisions described in Annexes I and II of this Directive. 2. However, the method of analysis described in Annex II of this Directive may be used only in the case where the inspection leaves reasonable doubts on the threshold of temperatures provided for in Directive 89/108/EEC on the approximation of the laws of the Member States relating to quick-frozen foods intended for human consumption. Article 2 The introduction of requirements provided for in Article 1 (1) and Annexes I and II shall not preclude Member States from using other scientifically valid methods provided that this does not hinder the free movement of quick-frozen foods recognized as complying with the rules by virtue of the method described in Annex II of this Directive. However, in the event of differences in the results, those obtained by the use of Community methods shall take precedence. Article 3 1. Member States shall put into effect the laws, regulations and administrative provisions needed in order to comply with this Directive by, at the latest by 31 July 1993. They shall forthwith inform the Commission thereof. 2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 January 1992. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 40, 11. 2. 1989, p. 34. (2) See page 28 of this Official Journal. (3) OJ No L 186, 30. 6. 1989, p. 23. ANNEX I PROCEDURE FOR THE SAMPLING OF QUICK-FROZEN FOODS INTENDED FOR HUMAN CONSUMPTION 1. Selection of packages for inspection The type and quantity of packages selected shall be such that their temperature is representative of the warmest points of the consignment inspected. 1.1. Cold-storage Samples should be selected from several critical points in the cold store, for example: near the doors (upper and lower levels), near the centre of the cold store (upper and lower levels), and near to the air return of the cooling unit. The duration of storage of any products should be taken into account (for the stabilization of the temperature). 1.2. Transport (a) Where it is necessary to select samples during transport: Select from the top and the bottom of the consignment adjacent to the opening edge of each door or pair of doors. (b) Sampling during unloading: Choose four samples from amongst the following critical points: - top and bottom of the consignment adjacent to the opening edge of doors, - top rear corners of the consignment (at a point as far away from the refrigeration unit as possible), - centre of the consignment, - centre of the front surface of the consignment (as close as possible to the refrigeration unit), - top and bottom corners of the front surface of the consignment (as close as possible to the return air to the refrigeration unit). 1.3. Retail display cabinets A sample must be selected for testing from each of three locations representative of the warmest points within the retail display cabinet used. ANNEX II METHOD OF MEASURING THE TEMPERATURE OF QUICK-FROZEN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION 1. Scope Under Article 1 (2) (1) of Directive 89/108/EEC the temperature throughout the product, following thermal stabilization, must be maintained at all times at a temperature of - 18 ° C or colder with possible brief upward fluctuations as specified in Article 5 of the Directive. 2. Principle Measurement of the temperature of quick-frozen foodstuffs consists of accurately recording the temperature of a sample selected in accordance with Annex 1 by means of appropriate equipment. 3. Definition of temperature 'Temperature' means the temperature measured at the specified location by the temperature sensitive part of the measuring instrument or device. 4. Apparatus 4.1. Thermometric measuring device. 4.2. Product-penetration instruments. A pointed metallic instrument shall be used such as an ice punch, a hand drill or an auger that is easy to clean. 5. General specification for the temperature measuring instruments The measuring instruments shall meet the following specifications: (a) the response time should achieve 90 % of the difference between the initial and final reading within three minutes; (b) the instrument must have an accuracy of ± 0,5 ° C within the measurement range - 20 ° C to + 30 ° C; (c) the measuring accuracy must not be changed by more than 0,3 ° C during operation in the ambient temperature range - 20 ° C to + 30 ° C; (d) the display resolution of the instruments should be 0,1 ° C; (e) the accuracy of the instrument should be checked at regular intervals; (f) the instrument should have a current certificate of calibration; (g) the temperature probe should be capable of being easily cleaned; (h) the temperature-sensitive part of the measuring device must be so designed as to ensure good thermal contact with the product; (i) the electrical equipment must be protected against undesirable effects due to the condensation of moisture. 6. Procedure for measurement 6.1. Pre-cooling of instruments The temperature measuring probe and the product penetration instrument should be pre-cooled before measuring the temperature of the product. The pre-cooling method used should ensure that both instruments equilibrate as close to the product temperature as possible. 6.2. Preparation af samples for temperature measurement Temperature measuring probes are not generally designed to penetrate a quick-frozen product. Therefore it is necessary to make a hole in the product in which to insert the probe by using the pre-cooled product penetration instrument. The diameter of the holde should provide a close fit to that of the probe, and its depth will depend on the type of product (as described in 6.3). 6.3. Measurement of product temperature The sample preparation and its temperature measurement should be undertaken whilst the sample remains in the selected refrigerated environment. Measurement is as follows: (a) Where the product dimensions allow, insert the pre-cooled probe to a depth of 2,5 mm from the surface of the product; (b) Where (a) is not possible the probe should be inserted to a minimum depth from the surface of 3 to 4 times the diameter of the probe. (c) Certain foods, because of their size or composition (e.g. green peas) cannot be drilled to determine their internal temperature. In these cases, the internal temperature of the food package should be determined by insertion of a suitable pre-cooled sharp-stemmed probe to the centre of the pack to measure the temperature in contact with the food. (d) Read the temperature indicated when it has reached a steady value.